PER CURIAM.
On November 11, 1974, this court grant-e'd a Motion to Remand made by the Attorney General. Among other grounds in said motion was the following:
“2. On November 7, 1974, court-appointed counsel filed a motion to be relieved of said appointment and this motion was granted by the trial court.
“3. On April 4, 1974, the trial court ordered that a free transcript be prepared in the above-styled case.
“4. For that it affirmatively appears that a free transcript of the proceedings has not been filed.
“5. For that it affirmatively appears that appellant does not have a court-appointed attorney to represent and assist him on appeal.”
The prayer of the motion was a remandment for both an Evidence Transcript and the appointment of appellate counsel.
We have been informed, as late as January 21, 1975, that neither one of these prayed for steps has been taken in the Circuit Court.
The result, of course, is that the appellant has been denied substantial constitutional rights, i. e., both of counsel and a free transcript.
In effect, the court below found the appellant to be indigent. See White, 55 Ala.App. 126, 313 So.2d 553 (1975).
Accordingly, the judgment of conviction is reversed and the cause remanded for a new trial.
Reversed and remanded.
All the Judges concur.